Citation Nr: 1809114	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  03-25 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for residuals of a fracture of the right third metatarsal with metatarsalgia, degenerative arthritis, and exostosis/bone spur, currently evaluated as 10 percent disabling prior to February 1, 2016 and 20 percent disabling since February 1, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. In August 2001, the RO denied the Veteran's claim for a rating in excess of 10 percent for his service-connected right foot disability.  The Veteran filed a statement disagreeing with this decision in September 2001. In July 2002, the RO issued a new decision which, once again, denied an increased rating for the right foot and also denied service connection claims for a lumbar spine disability and for post traumatic stress disorder (PTSD).  In September 2002, the Veteran timely appealed all three rulings.

In response to the Veteran's notice of disagreement, the RO issued a statement of the case (SOC) in August 2003, which reaffirmed the denial of all three benefits. The Veteran timely filed his substantive appeal (VA Form 9).  Unfortunately, his appeal was apparently overlooked by the RO, which took no further action on his case for more than ten years.  When the Veteran filed a new application for disability compensation, which included some of the issues in this appeal, the RO summarized the procedural situation of the case in a deferred rating decision, dated January 2016: "It has recently come to our attention that no action had been taken by us on the Substantive Appeal which you filed on September 22, 2003 on the issues of: 1. Increased evaluation for your right foot condition . . . 2. Service connection for a back disability due to your right foot. 3. Service connection for an acquired psychiatric disorder, claimed as PTSD." Reasoning that the most recent medical examination reports were too old to decide the claims, the RO requested new examinations of the Veteran's back and right foot.

After further development, the RO was able to grant service connection for PTSD, assigning an initial 70 percent rating, for which the Veteran received retroactive compensation back to August 2001.  This action constitutes a full grant of the benefit sought on appeal for that issue.  Notably, the Veteran did not appeal the initial rating or effective date assigned for PTSD.

After obtaining new examination reports, the RO increased the rating assigned to the Veteran's right foot from 10 percent to 20 percent, effective February 1, 2016. Since higher ratings for this disability are potentially available and the Veteran has not expressed satisfaction with the amount of this increase, the right foot issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993). 

After the RO finally certified this appeal to the Board, the Veteran applied for a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  Pursuant to its duty to assist the Veteran, the RO arranged new examinations of the back and right foot.  The RO granted a TDIU in January 2017, which award was also made effective since August 2001.  

In June 2017, the Board determined that the available VA medical opinions concerning both the Veteran's back and right foot were inadequate to decide his respective claims.  The Board then remanded both issues to the Agency of Original Jurisdiction (AOJ) with instructions to schedule the Veteran for new examinations.

The AOJ obtained the requested examination reports in August 2017.  Based on the examiner's opinion that the Veteran's service-connected foot disability likely aggravated his lumbar spine disorder, the RO granted service connection for a lumbar spine disability.  But the AOJ continued to deny the claim for an increased rating for the Veteran's right foot disability.  Thus, the increased rating foot claim is the only issue remaining on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Board regrets the need for further delay, this appeal is REMANDED to the AOJ for the reasons below.  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)

REMAND

To help determine the severity of the Veteran's right foot disability, the AOJ arranged for an examination in February 2016.  After he filed his TDIU claim, a second right foot examination took place in January 2017.

The Veteran's foot disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot disability.  Moderately severe foot disabilities are rated as 20 percent disabling.  A 30 percent rating is assigned for a severe foot disability.  Id.  A 40 percent rating is authorized for the actual loss of a foot.  Id.  The words "severe" and "moderate" are not defined in the rating schedule, which means that, rather than applying a mechanical formula, VA must evaluate all the relevant evidence, so that its decision will be equitable and just.  See 38 C.F.R. § 4.6 (2017).

As the Board explained in its prior remand, the February 2016 and January 2017 VA foot conditions examinations were inadequate in two ways.  First, the examinations contained contradictory information on the whether the Veteran required assistive devices, such as a cane or a wheelchair, for normal locomotion.  Secondly, neither report complied with the recent decisions of the United States Court of Appeals for Veterans' Claims in Correia v. McDonald, 28 Vet. App. 158 (2016) and Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). In Correia, the Court held that adequate range of motion test results include an evaluation of range of motion using each of the methods mentioned in 38 C.F.R. § 4.59 - i.e., an evaluation of pain during range of motion tests "on both active and passive motion and in weight bearing and nonweight-bearing ." Correia 28 Vet. App. at 170. 

As the Board acknowledged in its June 2017 remand, the Veteran's foot disability is not rated based on the degree of range of motion in his foot.  But, according to the Court, the requirement for tests of the range of motion in the relevant joint on both active and passive motion and in weight bearing and nonweight-bearing applies "to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the [diagnostic code] is predicated on range of motion measurements."  Southall-Norman, 28 Vet. App. at 354.  The evidence indicates that the Veteran's right foot is actually painful, which means that 38 C.F.R. § 4.59 applies to this case.

The August 2017 VA foot conditions examination report commendably repaired the first problem identified in the Board's remand by clarifying the Veteran's use of various assistive devices.  Unfortunately, the report failed to comply with the orders concerning Correia and 38 C.F.R. § 4.59.  The report includes notes indicating that the requested tests probably were performed in the required planes.  Specifically, in part 13 of the August 2017 report ("Functional loss and limitation of motion") the examiner indicated that there was pain on weight-bearing and pain on non weight-bearing.  According to part 19 of the report ("Remarks, if any"), the examiner noted evidence of pain on passive range of motion.  But the examiner did not specifically indicate the effective range of motion, in degrees, for the Veteran's right foot in any of the required planes.  

One potential interpretation of the final sentence of § 4.59 - "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . ." - is that the information provided by the examiner is sufficient.  This is true, the argument continues, because the text of the regulation requires only that the examiner test "for pain" and the examiner in this case has done that by indicating whether or not the Veteran experienced pain during range of motion testing using the required methods.

But there are several parts of the Court's opinion in Correia which suggest that it is not enough merely to indicate whether or not pain was present during a test.  In the part of the decision which considered whether § 4.59 was ambiguous, the Court explained the role of the regulation in the context of other regulations which apply generally to disabilities of the musculoskeletal system.  "In that context, then, we read the final sentence of § 4.59 as explaining the kinds of test results that 'should' be obtained to permit an adjudicator to assess the effect of painful motion - range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances."  Correia, 28 Vet. App. at 165. (emphasis in original).  It is difficult to see how test results which merely indicate the presence or absence of pain would permit an adjudicator to assess the effect of pain on range of motion.  To do so effectively, it would be useful for the adjudicator to have the full results of each range of motion test - i.e., the range of motion, in degrees, of the relevant joint using each of the testing methods identified in the regulation.

The Correia opinion continues with analysis of the proper interpretation of § 4.59. This part of the Court's analysis indicates that the regulation should be read together with 38 C.F.R. §§ 4.40 and 4.45.  The Court explained that, "[§ 4.40] states that it 'is essential' that an examination on which a disability rating is based 'adequately portray the anatomical damage and the functional loss' that occurs as a result of those elements.  Section 4.45 explains that 'the factors of [joint] disability reside in reductions of their normal excursion of movements in different planes."  Correia, 28 Vet. App. at 169 (internal short form citations and explanatory parenthetical omitted).  "Neither of those regulations, however, explains how that information should be obtained, except that § 4.40 refers to 'an examination,' but the Secretary has answered this question in § 4.59." Id. (emphasis in original).

If § 4.59 was intended to accomplish the purposes of § 4.40 - one of which is to assess "reductions in [the] normal excursion of movements [of the joint] in different planes" - the most reasonable reading of §4.59 requires the examiner to provide detailed range of motion test results, not merely an indication of whether or not pain was present.  The final sentence the Court's regulatory interpretation analysis supports this conclusion: "Consequently, we are left with the inescapable conclusion that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of §4.59." Id. at 169-70.

Even if the less demanding interpretation of Correia were correct, the Board's prior remand orders required the examiner to "determine the effective range of motion in the Veteran's right foot and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing . . . ."  When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
For these reasons, on remand, the VA examiner should provide separate sets of range of motion test results for the right foot using each of the testing methods specified in § 4.59.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination or examinations to assess the current severity of the Veteran's service-connected residuals of a fracture of the right third metatarsal with metatarsalgia, degenerative arthritis, and exostosis/bone spur.  All appropriate tests and studies should be performed, to include range of motion testing for the left foot and the right foot. THE RESULTS OF RANGE OF MOTION TESTING FOR BOTH (1) THE LEFT FOOT AND (2) THE RIGHT FOOT MUST BE INCLUDED IN THE EXAMINATION REPORT.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's RIGHT FOOT and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, and the range of motion in the opposite, undamaged joint - in this case range of motion for the left foot.  The examiner's report should describe objective evidence of painful motion, if any, during each test.  IT IS NOT SUFFICIENT MERELY TO INDICATE WHETHER OR NOT PAIN WAS PRESENT DURING ONE OF THE REQUIRED RANGE OF MOTION TESTS. If any of these findings are not possible, please provide an explanation.

2. The AOJ must ensure that the examination report requested above is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.  

3. After ensuring any other necessary development has been completed, the AOJ should then readjudicate the claim.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





